                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ASPIC ENGINEERING AND CONSTRUCTION                 CASE NO. 17-cv-00224-YGR
                                         COMPANY,
                                   7
                                                        Plaintiff,                          ORDER SETTING COMPLIANCE HEARING
                                   8
                                                  vs.
                                   9
                                         ECC CENTCOM CONSTRUCTORS LLC, ET
                                  10     AL.,

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On January 28, 2019, the United States Court of Appeals for the Ninth Circuit issued an

                                  14   opinion affirming the Court’s July 18, 2017 order granting defendants’ motion to vacate the final

                                  15   arbitration award and July 25, 2017 order denying plaintiff’s motion for reconsideration of that

                                  16   order. (Dkt. No. 58.) The Court of Appeals subsequently issued a mandate regarding that opinion

                                  17   on March 14, 2019. (Dkt. No. 59.)

                                  18            Accordingly, the Court SETS a compliance hearing for Friday, August 30, 2019. By no

                                  19   later than Friday, August 23, 2019, parties shall file either (a) a joint statement regarding the

                                  20   status of the above-captioned action; or (b) a one-page joint statement setting forth an explanation

                                  21   regarding the failure to comply. If compliance is complete, the parties need not appear and the
                                       compliance hearing will be taken off calendar. Telephonic appearances will be allowed if the
                                  22
                                       parties have submitted a joint statement in a timely fashion.
                                  23
                                                IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: August 13, 2019
                                  26
                                                                                                YVONNE GONZALEZ ROGERS
                                  27                                                       UNITED STATES DISTRICT COURT JUDGE

                                  28
